Hon. Joe Shannon                     Opinion No. M-759
Chairman, House Committee
  on Counties                        Re: Construction of Article
House of Representatives                 2352f. Vernon's Civil
Capitol Building                         Statutes, relating to
Austin, Texas                            state association of counties.

Dear Mr. Shannon:

     Your request for an opinion concerns the construction of
Article 2352f, Vernon's Civil Statutes, having to do with the
payment of membership fees and dues to a nonprofit state
organization of counties, and in connection therewith you have
asked the following questions:

          "1 .   Does a county auditor in Texas have
     authority   to refuse to include in a county budget
     money for   the payment of these dues when specifically
     requested   to do so by a majority of the commissioners
     court?

          "2 . Does a county auditor have authority to
     refuse to authorize payment of said dues if the item
     has been included in the budget?"

     Article 2352f, Vernon's Civil Statutes, provides:

          "Section 1. The commissioners court of each
     county within the state is authorized to approve
     the expenditure of county funds from the general
     fund for membership fees and dues assessed by a
     nonprofit state association or organization of
     counties if:




                            -3710-
.      .



    Hon. Joe Shannon, page 2      (M-759)


                "(1) the membership in such association is
           approved by majority vote'of the commissioners
           court;

                "(2) such association is established and
           designed for the betterment of county government
           and the benefit of all county officials;

                "(3,) the expenditure authorized by this
           section is made in the name of the county:

                "(4) such association is not affiliated in any
           way with a labor organization;

                "(5) such association or any employee thereof,
           does not in any way, directly or indirectly, influence
           or attempt to influence the outcome of any legislation
           pending before the Legislature of the State of Texas;
           provided, however, that nothing herein shall be con-
           strued to prevent any agent, servant, or representative
           of such association from providing information for any
           member of the Legislature, or from appearing before
           any committee thereof when requested to do so by said
           member or committee; and

                 "(6) such association or any employee thereof does
           not, either  directly or indirectly, make any contri-
           bution, gift or donation of any money, services or
           other valuable thing to any political campaign or does
           not endorse any candidate or group of candidates for
           public office.

                 "Sec. 2. If any association or organization
           supported in whole or in part by tax money from a
           political subdivision engages in any act specified
           in Subdivision (5) and (6) of Section 1 of this Act,
           any taxpayer of a political subdivision which pays fees
           or dues to such association or organization may bring
           suit to prohibit the political subdivision from
           making further expenditures to such association or
           organization and the court upon proof of the violation
           of any provision hereof shall enjoin any further
           payments or activity."




                                 -3711-
,   .-        .




         Hon. Joe Shannon, page 3   (M-759)


          The County Auditor is required under the provisions of
     Article 1666, Vernon's Civil Statutes, to prepare an estimate
     of all the revenues and expenses and annually submit it to
     the Commissioners Court which Court shall carefully make a
     budget of all appropriations to be set aside for the various
     expenses of the county government.  See also Article 1666a,
     Vernon's Civil Statutes.

          The Legislature has specifically authorized the Commis-
     sioners Court of each county to expend county funds for the
     purposes therein expressed if the conditions of Section 1 are
     met.

              Therefore, you are advised in answer to your first question
         that if the conditions of Section 1 of Article 2352f, Vernon's
         Civil Statutes, are met, a County Auditor does not have
         authority to refuse to include in a county budget money for
         the expenditure of county funds for such purposes.

              Likewise, in answer to your second question, a County Auditor
         does not have authority to refuse expenditure of county funds for
         such purposes if the conditions of Section 1 of Article 2352f-1
         are met.

                                       SUMMARY

                        Under conditions prescribed by the pro-
                   visions of Article 2352f, Vernon's Civil
                   Statutes, the Commissioners Court of each
                   county within the State is authorized to
                   approve the expenditure of county funds for
                   membership fees and dues assessed by a non-
                   profit state association or organization of
                   counties. When the conditions prescribed are
                   met, a County Auditor may not refuse to include
                   such expenditures in the county budget nor refuse
                   the payment of said dues.

                                                 Yo      very trul_y,



                                                 CRAWF      C. MARTIN
                                                 Attor    y General of Texas



                                    -3712-
Hon. Joe Shannon, page 4     (M-759)


Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jay Floyd
W. 0. Shultz
Bob Lattimore
Milton Richardson

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3713-